Filed 5/11/16 P. v. Taylor CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A146209
v.
KENNETH LEE TAYLOR,                                                  (Alameda County
                                                                     Super. Ct. No. C123774)
         Defendant and Appellant.


         Kenneth Lee Taylor appeals from a post judgment order denying his petition to
recall his sentence under Proposition 36 (Pen. Code, § 1170.126). His counsel raises no
issues and asks this court for an independent review of the record to determine whether
there are any arguable issues. (People v. Wende (1979) 25 Cal.3d 436.) Defendant has
filed a supplemental brief raising issues concerning the sufficiency of the evidence to
support his underlying conviction of carjacking and assault, ineffectiveness of his trial
counsel, and prosecutorial misconduct. On March 2, 2006, this court affirmed the trial
court’s resentencing of defendant on his conviction of carjacking, assault, firearm
possession, and the allegations that he personally used a firearm during the carjacking
and assault and suffered two prior “strike” convictions. (People v. Taylor (Mar. 2, 2006,
A105940) [nonpub. opn.].) Defendant is not entitled to another appeal of the conviction.
         On May 20, 2015, defendant filed a petition for a resentencing hearing under
Proposition 36 to reduce his three strikes sentence of 42 years to life. Proposition 36,
known as the Three Strikes Reform Act of 2012 (the Act) was approved by the voters on
November 6, 2012, and became effective the next day. (Penal Code, § 1170.126,


                                                             1
subd. (b); People v. Brown (2014) 230 Cal.App.4th 1502, 1507.) Penal Code section
1170.126 provides a procedure for resentencing defendants who are serving an
indeterminate term of imprisonment under the Three Strikes Law to petition to recall his
or her sentence if his or her third strike was not a serious or violent felony and hence
would not qualify under the Act for a third-strike term. In addition, the Act requires that
the petition be filed “within two years after the effective date of the act that added this
section or at a later date upon a showing of good cause . . . .” (Pen. Code, § 1170.126,
subd. (b).)
       The trial court denied the petition as untimely because it was not filed within two
years of the effective date of the statute.
       The trial court properly denied the petition. This court has reviewed the entire
record and there are no meritorious issues to be argued.
       The order is affirmed.




                                              2
                                _________________________
                                Rivera, J.


We concur:


_________________________
Reardon, Acting P.J.


_________________________
Streeter, J.




                            3